Citation Nr: 0415226	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected residuals of 
gunshot wound to the right leg, Muscle Group XII.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the RO.  

In October 1999, the RO denied the veteran's claim for 
service connection as not well grounded.  After passage of 
the Veterans Claims Assistance Act of 2000 (VCAA), which, in 
part, eliminated the well grounded requirement, and 
established enhanced departmental duties to notify and assist 
a veteran (discussed in more detail below), the RO 
readjudicated the veteran's claim.  The RO denied the claim 
in an April 2002 decision.  The veteran submitted a notice of 
disagreement (NOD) in June 2002, and the RO issued a 
statement of the case (SOC) in June 2003.  The veteran 
submitted a substantive appeal in July 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence of a medical relationship 
between the service-connected residuals of gunshot wound to 
the right leg, Muscle Group XII, and the veteran's back 
disability; the only medical opinion evidence of record tends 
to weigh against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a back disability, 
claimed as secondary to residuals of gunshot wound to the 
right leg, Muscle Group XII, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through an April 2001 letter and June 2003 SOC, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After both the issuance of the 
letter and the SOC, the RO gave the veteran and his 
representative an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's April 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  That letter also notified the veteran 
that the best type of evidence would be a statement from his 
treating physician, indicating that it is at least possible 
that the condition being treated is related to the veteran's 
military service; and also identified various types of other 
evidence that could support a claim for service connection, 
and invited the veteran to submit such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the matter now before the Board, as indicated above, 
documents meeting the VCAA's notice requirements were 
provided to the veteran both before and after the rating 
action on appeal.  However, the Board notes that the veteran 
has not has not, in any way, been prejudiced by the lack of 
full pre-adjudication notice in this case.    When the RO 
initially adjudicated the claim in October 1999, the VCAA was 
not then in effect.  However, soon after the enactment of the 
VCAA, the RO issued to the veteran the April 2001 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the three criteria for service connection, and 
solicitating information and evidence from the veteran, was 
provided to the veteran well before the April 2002 rating 
decision on appeal.  Indeed, after the initial October 1999 
decision and the April 2001 letter, the RO did not again 
adjudicate the claim until April 2002, well after the one-
year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1).  Moreover, while the RO issued the 
June 2003 SOC, explaining the denial of the claim (and, 
hence, what was needed to substantiate this claim), several 
months after the April 2002 rating decision on appeal, the 
veteran was thereafter afforded the opportunity to respond.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to completely satisfy any notice 
requirement prior to the initial adjudication of the claim, 
such error is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's VA medical treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the issue on appeal.  Likewise, the veteran 
has been given opportunities to submit and/or identify 
evidence to support his claim.  Significantly, no outstanding 
sources of pertinent evidence, to include from any treatment 
providers, has been identified, and neither the veteran nor 
his representative has indicated that there is any 
outstanding pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding with a 
decision on the claim on appeal at this juncture.


II.  Factual Background

Service medical records at the time of the veteran's pre-
induction physical and at the time of his separation 
examination show a normal spine.
 
Records, dated in May 1953, show that the veteran was 
accidently shot with a blank rifle cartridge during basic 
training, sustaining a penetrating wound of the right lower 
leg.

A report of VA examination, dated in February 1973, shows 
that the veteran's wound presented no obvious physical 
limitations or difficulty; the veteran walked easily and 
well, and did not limp.  He stood in good posture.  He had no 
difficulty accomplishing good heel and toe walks.

In a March 1973 rating decision, the RO granted service 
connection for residuals of gunshot wound to the right leg, 
Muscle Group XII, and assigned a 10 percent rating under 
Diagnostic Code 5312, effective in December 1972.

A decision of the Board in December 1989 denied a rating in 
excess of 10 percent for residuals of gunshot wound to the 
right leg, Muscle Group XII.

X-rays taken of the veteran's lumbosacral spine in May 1999 
revealed degenerative osteoarthritis changes.

In August 1999, the veteran filed a claim, contending that he 
developed back problems as a result of his worsening right 
leg condition.

A report of consultation, dated in May 1999, reveals that the 
veteran complained of right leg pain that began in the right 
buttock, and low back pain.  X-rays revealed multi-level disc 
disease to be present, and degenerative changes.  On clinical 
examination, straight leg raising bothered the veteran at 
about 60 degrees, with discomfort in his back and hip.  The 
VA physician, noting that the veteran's gunshot wound to the 
right lower leg, except for swelling, had not bothered the 
veteran, indicated that, "certainly the present complaints 
cannot be related to it."

A report of consultation, dated in August 1999, reveals that 
the veteran had a degenerative back, and was in no position 
to do manual labor.

A report of VA muscle examination, dated in September 1999, 
reveals no involvement of the bones, except for some vascular 
structures, and that there was no limitation of mobility or 
any movement of the involved limbs.  Nor did residuals of 
gunshot wound to the right leg, Muscle Group XII, interfere 
with activities of daily living, except when walking for 
extended periods.

VA progress notes, dated in March 2000, show complaints of 
chronic back pain, which had increased and affected the 
veteran's sleep patterns.
 
X-rays taken in March 2002 revealed osteoarthritic changes in 
both knees.

VA progress notes, dated in May and June 2002, show that the 
veteran reported that extended walking caused right calf and 
hamstring pain.  The veteran walked with a slow gait, and was 
able to perform all activities requested, although he 
reported pain with walking and transfers.  The range of 
motion of the veteran's lower extremities was grossly within 
normal limits.  Records show that the veteran was treated for 
bilateral knee pain.

During a VA examination in August 2002, the veteran reported 
that he had a back problem, which began in 1999; that his 
back hurts; and that he was told that his back problem was 
due to his right leg injury.
 
X-rays taken of the veteran's knees in September 2002 
revealed age-related changes, with degenerative changes 
primarily seen in the left knee.

The veteran underwent a VA examination in July 2003.  The VA 
examiner noted no joint involvement related to the service-
incurred gunshot wound in Muscle Group XII of the right lower 
leg, and the donor scars on the right thigh.  The veteran 
reported that the leg had been the same all the time, but 
that he developed a lame back.  He reported no injury to the 
back.  The veteran reported back pain, radiating into his 
posterior thigh.

On examination, the veteran walked without a limp.  There was 
no valgus or varus deformity in his walk.  There was no loss 
of function in the foot.  The veteran extended the toes all 
right, and there was no joint deformity.  The fibula was not 
involved.  Motion and activity was not limited by pain, 
fatigue, or weakness.  The veteran had no flare-ups.  Nerve 
conduction seemed to be normal at L3, L4, L5, and S1, right 
and left.

III.  Legal Analysis

The veteran does not claim, nor does the evidence suggest, 
that a back disability is the result of an injury or disease 
in service.  Rather, he contends that the claimed disability 
is secondary to the service-connected residuals of gunshot 
wound to the right leg, Muscle Group XII.  The veteran 
asserts that he has developed back problems as a result of 
compensating for the severity of the service-connected 
residuals of gunshot wound to the right leg, Muscle Group 
XII.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a nonservice-
connected condition by a service-connected condition  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
cited criteria for a grant of secondary service connection, 
the Board finds that the claim under consideration must be 
denied.  

The veteran clearly suffers from a back disability-
specifically, multi-level disc disease and degenerative 
changes.  However, there is no medical evidence or opinion 
that even suggests a medical nexus between such disability 
and service.  Rather, the only competent evidence on the 
question of medical evidence tends to militate against the 
claim.  

As indicated above, the report of a May 1999 consultation 
included the examiner's comment that the veteran's present 
complaints of low back pain and right leg pain that began in 
the right buttock "cannot be related" to his service-
connected residuals of gunshot wound to the right leg, Muscle 
Group XII.  Moreover, in connection with a VA examination 
conducted for the specific purpose of identifying and 
evaluating service-connected residuals of gunshot wound to 
the right leg, Muscle Group XII, the July 2003 examiner noted 
no joint involvement associated with the  gunshot wound to 
the right leg, Muscle Group XII; the examiner also noted 
neither functional loss nor limitation of motion and activity 
by pain, fatigue, or weakness.  Collectively, these opinions 
tend to rule out any medical relationship between the 
veteran's service connected disability of the right leg and 
low back.  More specifically, the July 2003 VA examiner's 
finding of "no joint involvement" associated with the 
residuals of gunshot wound to the right leg, Muscle Group 
XII, appears to negate the veteran's assertions that the 
service-connected disability has resulted in an antalic gait 
or limp, which might affect the veteran's back.  
Significantly, the veteran has neither presented, nor alluded 
to the existence of any medical opinion to support his 
assertions, despite being asked invited to present or 
identify such evidence via the RO's April 2001 letter.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
opinion on a medical matter, such as whether he, in fact, 
suffers from additional disability, and, if so, whether that 
disability is secondary to service-connected disability.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the Board must conclude that the 
criteria for secondary service connection are not met.  See 
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a back disability, claimed as 
secondary to residuals of gunshot wound to the right leg, 
Muscle Group XII, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



